STATE OF MINNESOTA
                                                                             July 24, 2014
                                 IN SUPREME COURT

                                      ADM09-8008
                                      ADM10-8002

ORDER PROMULGATING AMENDMENTS
TO THE RULES OF THE MINNESOTA STATE BOARD
OF CONTINUING LEGAL EDUCATION AND THE RULES
OF THE SUPREME COURT ON LAWYER REGISTRATION

      The Minnesota State Board of Continuing Legal Education (CLE Board)

petitioned the court to amend Rule 3 of the Rules of the Minnesota State Board of

Continuing Legal Education and to promulgate a new rule to the Rules of the Supreme

Court on Lawyer Registration, in order to grant the CLE Board supervisory authority

over the Lawyer Registration Rules, subject to the general authority and direction of this

court. In an order filed May 22, 2014, the court invited written comments on the

proposed amendments. No comments were received.

      In June 2014, after review of proposals submitted by their respective boards and

the recommendations of the State Court Administrator’s Finance Division, the court

approved annual budgets for the Minnesota Board of Law Examiners (BLE), the CLE

Board, and the Lawyer Registration Office that included a reallocation of a portion of the

annual lawyer registration fee from BLE and CLE to the Lawyer Registration Office. An

amendment to Rule 2 of the Lawyer Registration Rules is needed to accomplish the

reallocation of the registration fee among BLE, CLE, and the Lawyer Registration Office.

      Pursuant to the inherent authority of this court to regulate the practice of law,
       IT IS HEREBY ORDERED THAT:

       1.     The petition of the Board of Continuing Legal Education is granted. The

attached amendments to the Rules of the Minnesota State Board of Continuing Legal

Education and the Rules of the Supreme Court on Lawyer Registration are amended

effective as of August 1, 2014.

       2.     The amendment to Rule 2 of the Rules of the Supreme Court on Lawyer

Registration is prescribed and promulgated to be effective as of the October 1, 2014

registration cycle.

       3.     The Rules of the Minnesota State Board of Continuing Legal Education,

and the Rules of the Supreme Court on Lawyer Registration, as amended by this order,

shall be posted on the respective websites for those offices.



       Dated: July 24, 2014

                                                 BY THE COURT:


                                                       /s/
                                                 Lorie S. Gildea
                                                 Chief Justice




                                             2
       AMENDMENTS TO THE RULES OF THE MINNESOTA STATE BOARD
                 OF CONTINUING LEGAL EDUCATION

In the following amendments, deletions are indicated by a line drawn through the words and
additions by a line drawn under the words.




       Rule 3. State Board of Continuing Legal Education

       ***
       D.     Authority of the Board. Subject to the general direction of the Court in all
matters, the Board:

      (1) shall have supervisory authority over the administration of these Rules, shall
approve courses and programs which satisfy the educational requirements of these Rules,
and shall have authority with respect to the following:

       (1)    Waivers and Extensions. to grant wWaivers of strict compliance with
these Rules or extensions of time deadlines provided in these Rules may be made in cases
of hardship or other compelling reasons;.
       (2) shall have supervisory authority over the administration of the Rules of the
Supreme Court on Lawyer Registration; and
       ~~.,
       i~►    uss~~r~iis~isrwrpi.l;n;ns. iiiv Lvu.0 (3) may adopt p
              r,,,,,,1nzsnsfnl i vrra.rw Thn R~nr~        y    p policies and forms not
inconsistent with these Rules or the Rules of the Supreme Court on Lawyer Registration
governing the conduct of business and performance of its duties.

***




                                              1
         AMENDMENTS TO THE RULES OF THE SUPREME COURT
                  ON LAWYER REGISTRATION

In the following amendments, deletions are indicated by a line drawn through the words
and additions by a line drawn under the words.



                            RULE 2. REGISTRATION FEE

***

   D. Allocation of Fees.
   Fees paid pursuant to this rule are allocated according to the following schedule:
   (1)       Payments of $254 are allocated as follows:
             a. $2321 to the State Board of Law Examiners;
             b. $64 to the State Board of Continuing Legal Education;
             c. $122 to the Lawyers Professional Responsibility Board;
             d. $12 to the Client Security Fund;
             e. $75 to the Legal Services Advisory Committee; and
             f. $16 to the Lawyer Trust Account Board for a lawyers assistance
             program; and
             g. $4 to the Lawyer Registration Office.
   (2)       Payments of $226 are allocated as follows:
             a. $2321 to the State Board of Law Examiners;
             b. $64 to the State Board of Continuing Legal Education;
             c. $122 to the Lawyers Professional Responsibility Board;
             d. $12 to the Client Security Fund;
             e. $47 to the Legal Services Advisory Committee; and
             f. $16 to the Lawyer Trust Account Board for a lawyers assistance
             program; and
             g. $4 to the Lawyer Registration Office.
   (3)       Payments of $211 are allocated as follows:
             a. $2321 to the State Board of Law Examiners;
             b. $64 to the State Board of Continuing Legal Education;
             c. $83 to the Lawyers Professional Responsibility Board;
             d. $12 to the Client Security Fund;
                                            2
      e. $71 to the Legal Services Advisory Committee; and
      f. $16 to the Lawyer Trust Account Board for a lawyers assistance
      program; and
      g. $4 to the Lawyer Registration Office.
(4)   Payments of $183 are allocated as follows:
      a. $2321 to the State Board of Law Examiners;
      b. $64 to the State Board of Continuing Legal Education;
      c $83 to the Lawyers Professional Responsibility Board;
      d. $12 to the Client Security Fund;
      e. $43 to the Legal Services Advisory Committee; and
      f. $16 to the Lawyer Trust Account Board for a lawyers assistance
      program; and
      g. $4 to the Lawyer Registration Office.
(5)   Payments of $131 are allocated as follows:
      a. $2321 to the State Board of Law Examiners;
      b. $53 to the State Board of Continuing Legal Education;
      c. $24 to the Lawyers Professional Responsibility Board;
      d. $63 to the Legal Services Advisory Committee; and
      e. $16 to the Lawyer Trust Account Board for a lawyers assistance
      program; and
      f. $4 to the Lawyer Registration Program.
(6)   Payments of $103 are allocated as follows:
      a. $2321 to the State Board of Law Examiners;
      b. $53 to the State Board of Continuing Legal Education;
      c. $24 to the Lawyers Professional Responsibility Board;
      d. $35 to the Legal Services Advisory Committee; and
      e. $16 to the Lawyer Trust Account Board for a lawyers assistance
      program; and
      f. $4 to the Lawyer Registration Office.
(7)   Payments of $120 are allocated as follows:
      a. $2321 to the State Board of Law Examiners;
      b. $64 to the State Board of Continuing Legal Education;
      c. $26 to the Lawyers Professional Responsibility Board;
      d. $12 to the Client Security Fund;
                                    3
              e. $37 to the Legal Services Advisory Committee; and
             f. $16 to the Lawyer Trust Account Board for a lawyers assistance
             program; and
             g. $4 to the Lawyer Registration Office.
   (8)       Payments of $106 are allocated as follows:
             a. $2321 to the State Board of Law Examiners;
             b. $64 to the State Board of Continuing Legal Education;
              c. $26 to the Lawyers Professional Responsibility Board;
              d. $12 to the Client Security Fund;
              e. $23 to the Legal Services Advisory Committee; and
             f. $16 to the Lawyer Trust Account Board for a lawyers assistance
             program; and
             g. $4 to the Lawyer Registration Office.


   ****


                      RULE 8. SUPERVISORY AUTHORITY

Subject to the general direction of the Court in all matters, the State Board of Continuing
Legal Education shall have supervisory authority over the administration of these Rules,
and may adopt policies, procedures, and forms not inconsistent with these Rules.




                                            4